       Case 5:18-cv-00085-DCB-JCG Document 9 Filed 10/03/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

BARBARA W. BRUCE                                                                        PLAINTIFF

V.                                                   CIVIL ACTION NO. 5:18-cv-00085-DCB-JCG

MISSISSIPPI DIVISION OF MEDICAID;
and JOHN DOES (1-10)                                                                DEFENDANTS


                             NOTICE OF ENTRY OF APPEARANCE


        COMES NOW, William C. Ivison, of the law firm of ADCOCK & MORRISON, PLLC, through

counsel, pursuant to the FRCP, and hereby serves notice of his representation of the Plaintiff in the

above-styled and numbered cause for all purposes, including trial.

        RESPECTFULLY SUBMITTED, this the 3rd day of October, 2018.

                                                BARBARA W. BRUCE – Plaintiff


                                        By:     /s/ William C. Ivison
                                                William C. Ivison (MSB #104213)

OF COUNSEL:

Ken R. Adcock (MSB #1150)
William C. Ivison (MSB #104213)
ADCOCK & MORRISON, PLLC
795 Woodlands Parkway, Suite 220 (39157)
Post Office Box 3308
Ridgeland, Mississippi 39158
Telephone:     (601) 898-9887
Facsimile:     (601) 898-9860
kadcock@adcockandmorrison.com
wivison@adcockandmorrison.com
       Case 5:18-cv-00085-DCB-JCG Document 9 Filed 10/03/18 Page 2 of 2



                                  CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that I electronically filed the foregoing document with

the Clerk of the Court using the ECF system which sent notification of such filing to the following:

               Benny M. “Mac” May, Esq. (MSB #100108)
               Office of the Attorney General
               Civil Litigation Division
               Post Office Box 220
               Jackson, Mississippi 39205
               Telephone:        601-359-3522
               Facsimile:        601-359-2003
               bemay@ago.state.ms.us

               J. Chadwick Williams, Esq. (MSB #102158)
               Office of the Attorney General
               Civil Litigation Division
               Post Office Box 220
               Jackson, Mississippi 39205
               Telephone:        (601) 359-3523
               Facsimile:        (601) 359-2003
               cwill@ago.state.ms.us

                        Attorneys for Defendant, Mississippi Division of Medicaid

and I hereby certify that I have mailed by United States Postal Service the document to the following

non-ECF participants:          None.

       SO CERTIFIED, this the 3rd day of October, 2018.


                                              /s/ William C. Ivison
                                              William C. Ivison (MSB #104213)




                                                  2
